Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 1 of 59 Page ID
                                 #:1710




                                           PII




                                                                   CAR 0138
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 2 of 59 Page ID
                                 #:1711




                 PII




                                                                   CAR 0139
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 3 of 59 Page ID
                                 #:1712




      PII


                                                                   CAR 0140
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 4 of 59 Page ID
                                 #:1713




      PII


                                                                   CAR 0141
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 5 of 59 Page ID
                                 #:1714




      PII


                                                                   CAR 0142
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 6 of 59 Page ID
                                 #:1715




                                                                   CAR 0143
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 7 of 59 Page ID
                                 #:1716




                                                                   CAR 0144
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 8 of 59 Page ID
                                 #:1717




                                                        CAR 0145
18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 9 of 59
                          #:1718




                                           CAR 0146
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 10 of 59 Page ID
                                 #:1719



                                         PII




                                           PII



    PII




                                                                    CAR 0147
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 11 of 59 Page ID
                                 #:1720




                                                     PII




                                                                    CAR 0148
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 12 of 59 Page ID
                                 #:1721




                                                                    CAR 0149
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 13 of 59 Page ID
                                 #:1722




                                                     PII




                                                                    CAR 0150
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 14 of 59 Page ID
                                 #:1723




                                                                    CAR 0151
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 15 of 59 Page ID
                                 #:1724




                 PII




                                                                    CAR 0152
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 16 of 59 Page ID
                                 #:1725




      PII

                                                                    CAR 0153
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 17 of 59 Page ID
                                 #:1726




       PII

                                                                    CAR 0154
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 18 of 59 Page ID
                                 #:1727




       PII

                                                                    CAR 0155
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 19 of 59 Page ID
                                 #:1728




                                                                    CAR 0156
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 20 of 59 Page ID
                                 #:1729




                                                                                CAR 0157
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 21 of 59 Page ID
                                 #:1730




                                                                    CAR 0158
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 22 of 59 Page ID
                                 #:1731




                                                     PII




                                                                    CAR 0159
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 23 of 59 Page ID
                                 #:1732




                                                      PII




                                                                    CAR 0160
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 24 of 59 Page ID
                                 #:1733




                                                                    CAR 0161
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 25 of 59 Page ID
                                 #:1734




                                                        CAR 0162
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 26 of 59 Page ID
                                 #:1735




                                                        CAR 0163
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 27 of 59 Page ID
                                 #:1736




                                                                    CAR 0164
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 28 of 59 Page ID
                                 #:1737




                   PII




                                                                    CAR 0165
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 29 of 59 Page ID
                                 #:1738




                     PII




                                                                    CAR 0166
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 30 of 59 Page ID
                                 #:1739


                               PII



                         PII




                                                                    CAR 0167
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 31 of 59 Page ID
                                 #:1740




     PII




                                                                    CAR 0168
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 32 of 59 Page ID
                                 #:1741




                                                                    CAR 0169
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 33 of 59 Page ID
                                 #:1742




                                                                    CAR 0170
      Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 34 of 59 Page ID
                                       #:1743


PII




                         PII
                 PII                                             PII




                                    PII




                                                                          CAR 0171
      Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 35 of 59 Page ID
                                       #:1744




                                                                         PII




PII                                                  PII




                                                                          CAR 0172
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 36 of 59 Page ID
                                 #:1745




                 PII




                                                                    CAR 0173
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 37 of 59 Page ID
                                 #:1746




               PII




                                                                    CAR 0174
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 38 of 59 Page ID
                                 #:1747




         PII                     PII           PII

                                       PII




         PII




                                                       PII
                     PII




                           PII




                                                                    CAR 0175
      Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 39 of 59 Page ID
                                       #:1748




               PII                PII                PII




             PII
                           PII



              PII

PII                                          PII




                                                                          CAR 0176
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 40 of 59 Page ID
                                 #:1749




                            PII                PII
         PII




                                                            PII




                                                                    CAR 0177
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 41 of 59 Page ID
                                 #:1750


                   PII




             PII
       PII
 PII




                                                      PII




                                                                  CAR 0178
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 42 of 59 Page ID
                                 #:1751




                                                    PII




                                                                    CAR 0179
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 43 of 59 Page ID
                                 #:1752




                                                                    CAR 0180
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 44 of 59 Page ID
                                 #:1753




                                                            PII




                                                                    CAR 0181
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 45 of 59 Page ID
                                 #:1754




                                                                        PII


                PII                                               PII



                                                            PII




                  PII                                 PII


                                                PII

PII




                                                                              CAR 0182
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 46 of 59 Page ID
                                 #:1755




                  PII




                                                                    CAR 0183
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 47 of 59 Page ID
                                 #:1756




                                                                    CAR 0184
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 48 of 59 Page ID
                                 #:1757




                                                                    CAR 0185
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 49 of 59 Page ID
                                 #:1758




                                                                    CAR 0186
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 50 of 59 Page ID
                                 #:1759




                                                                    CAR 0187
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 51 of 59 Page ID
                                 #:1760




                                                             PII




                                                                    CAR 0188
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 52 of 59 Page ID
                                 #:1761




                                                                    CAR 0189
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 53 of 59 Page ID
                                 #:1762




                                                                    CAR 0190
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 54 of 59 Page ID
                                 #:1763




                                                                 PII




                                                                       CAR 0191
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 55 of 59 Page ID
                                 #:1764




                                                                    CAR 0192
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 56 of 59 Page ID
                                 #:1765




                                       PII




                                             PII




                                                                    CAR 0193
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 57 of 59 Page ID
                                 #:1766




                                                                    CAR 0194
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 58 of 59 Page ID
                                 #:1767




        PII




                                                                    CAR 0195
Case 2:18-cv-09276-DMG-PLA Document 69-4 Filed 04/27/20 Page 59 of 59 Page ID
                                 #:1768




                                                                    CAR 0196
